ON REHEARING
PER CURIAM.
In our original opinion we decreed Town Ordinance No. 291 of Amite unconstitutional, as being in contravention of R.S. 51:191. However, we failed to grant the relief prayed for, i. e., a permanent injunction.
We reinstate our original opinion but amend the same by ordering this matter remanded to the trial court with instructions to the trial judge to issue the permanent injunction as prayed for. All such costs as are authorized by law are assessed against the defendants-appellees.
Reversed, rendered and remanded.